493 So. 2d 548 (1986)
EQUITRAC CORPORATION, Appellant,
v.
KENNY, NACHWALTER & SEYMOUR, P.A., Appellee.
No. 85-2746.
District Court of Appeal of Florida, Third District.
September 9, 1986.
DeMeo & Sherman, Coral Gables, for appellant.
Murai, Wald, Biondo, Matthews & Moreno and Cristina L. Mendoza, Miami, for appellee.
Before HUBBART, BASKIN, and DANIEL S. PEARSON, JJ.

REVISED OPINION
PER CURIAM.
The final judgment in favor of the defendant in this breach of contract action is affirmed. It appears without material dispute that the purpose for which the subject contract was formed became entirely frustrated under the circumstances of this case due to no fault of either party. This showing, in our view, rendered the contract unenforceable based on the contract doctrine of frustration of purpose. See Crown Ice Machine Leasing Co. v. Sam Senter Farms, Inc., 174 So. 2d 614, 617-18 (Fla. 2d DCA), cert. denied, 180 So. 2d 656 (Fla. 1965); Restatement (Second) of Contracts § 266(2) (1981).
Affirmed.